DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 contains improper Markush claim. The claims recites “selected from the group consisting of hyaluronic acid, and the potassium and sodium salts thereof” the claim should read “selected from the group consisting of hyaluronic acid, the potassium and sodium salts thereof.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al. (US 4932968)
As to claim 27, Caldwell et al. discloses an ocular device (see abstract) comprising: a corneal copolymer implant (see col. 7, lines 36-43 and 57 of Fig. 4 and 6) and comprising a surface having micro-porosity (see 64 of Fig. 6, abstract, col. 11,lines 15-21) having an average pore size of 60 microns (see abstract) for forming adhesion with corneal tissue (see abstract, col. 6, lines 6-10) and wherein the implant comprises a barrier to water (the element is formed of polytetrafluorethylene which is a water barrier, see col. 11, lines 15-21). 
As to claim 28, the implant has a domed shape (see Fig 6).
As to claim 30, a surface of the implant comprises depressions (see , discusses roughened surface (see col. 14, lines 52-53).
Claim(s) 27-28 and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Juan Jr. et al. (US 2011/0208300).

As claim 27, de Juan Jr. et al. discloses an ocular device (onlay, see abstract) comprising; a corneal copolymer implant made of polymeric material (see 0219 porous HEMA hydrogel lens material) and comprising a surface having micro-porosity for forming adhesion with corneal tissue (see 0262, microshaped onlay surface, Fig. 3E) and wherein the implant comprises a barrier to water (see 0220
As to claim 28, the implant comprises a dome shape (see 100E of Fig. 3E). 
As to claim 30, the implant comprises depression on the surface (see 342 of Fig. 3E). 
As to claim 31-34, the implant comprises HEMA (see 0219). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Juan Jr. et al. (US 2011/0208300) as applied to claim 27 above in view of Daphna (US 2010/0185281).
The teachings of de Juan Jr. et al. as applied to claim 27 are as stated above.
de Juan Jr. et al. fail to disclose the implant comprises hyaluronic acid, the potassium or sodium salts thereof as required by claim 29.  
Daphna discloses an ocular implant which has a hydrophobic pseudo endothelial implant and serves as a water barrier (see abstract). Daphna states the implant can be constructed as a clear, transparent material from PMMA, silicone, collagen, hyaluronic acid including sodium, potassium and other salts thereof, polyHEMA, etc. (see 0022). Daphna shows the hyaluronic acid is an alternative material used for ocular implants to provide a clear, transparent, hydrophobic material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of de Juan Jr. et al. to include the use of the hyaluronic acid as taught by Daphna as the material for the implant. One would have been motivated to do so since both are directed to form ocular implants that are clear, transparent and hydrophobic properties where Daphna further shows hyaluronic acid as a known alternative material used to make such implants to the HEMA of de Juan Jr. et al. It has been established the mere substitution of one known element for another having the same intended use has a prime face case of obviousness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715